Montgomery, J.
The assignment of errors is, that the court below erred in sustaining the demurrer of the appellee to appellant’s complaint.
It is sought by this appeal to determine, the constitutionality of section twenty-seven of “an act concerning county business” (Acts 1899, p. 343, §5594gl Burns 1901), and that question has been argued with signal ability in the briefs on file. A reference to the record, however, discloses the fact that no exception was taken or reserved to- the ruling of the court upon appellee’s demurrer to the complaint. An exception, taken in some form in the court below, to the ruling- is indispensable to bring the question judicially before the Supreme Court. If not taken at the proper time, and shown by the record, the exception is waived, and this court can not review the ruling. Zehnor v. Beard (1856), 8 Ind. 96; Johnson v. Hatch (1857), 10 Ind. 7; City of Evansville v. Martin (1885), 103 Ind. 206.
No other alleged error is presented, and the judgment must be affirmed.